Title: From Thomas Jefferson to William Fleming, [ca. October 1763]
From: Jefferson, Thomas
To: Fleming, William


                    
                        Dear Will
                        Richmond, ca. October 1763
                    
                    From a croud of disagreeable [companions] among whom I have spent three or four of the most tedious hours of my life, I retire into Gunn’s bedchamber to converse in black and white with an absent friend. I heartily wish you were here that I might converse with a Christian once more before I die: for die I must this night unless I should be releived by the arrival of some sociable fellow. But I will now endeavor to forget my present sufferings and think of what is more agreeable to both of us. Last Saturday I left Ned Carter’s where I had been happy in other good company, but particularly that of Miss Jenny Taliaferro: and though I can view the beauties of this world with the most philosophical indifference, I could not but be sensible of the justice of the character you had given me of her. She has in my opinion a great resemblance of Nancy Wilton, but prettier. I was vastly pleased with her playing on the spinnette and singing, and could not help calling to mind those sublime verses of the Cumberland genius
                    
                        Oh! how I was charmed to see
                        Orpheus’ music all in thee.
                    
                    
                    When you see Patsy Dandridge, tell her ‘god bless her.’ I do not like the ups and downs of a country life: to day you are frolicking with a fine girl and tomorrow you are moping by yourself. Thank god! I shall shortly be where my happiness will be less interrupted. I shall salute all the girls below in your name, particularly S   y P   r. Dear Will I have thought of the cleverest plan of life that can be imagined. You exchange your land for Edgehill, or I mine for Fairfeilds, you marry S   y P   r, I marry R   a B   l, [join] and get a pole chair and a pair of keen horses, practise the law in the same courts, and drive about to all the dances in the country together. How do you like it? Well I am sorry you are at such a distance I cannot hear your answer, however you must let me know it by the first opportunity, and all the other news in the world which you imagine will affect me. I am dear Will yours affectionately,
                    
                        Th: Jefferson
                    
                